DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The receipt of the amended list of claims and Applicant’s Remarks submitted 03/24/2021 is acknowledged. 
Rejections and/or objections that are not reiterated in the current Office Action are hereby withdrawn. 
_____________________________________________________________________
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Odijk et al. Double-blind placebo-controlled challenges for peanut allergy the efficiency of blinding procedures and the allergenic activity of peanut availability in the recipes, Allergy 2005: 60: 602–605 (hereinafter Odijk)
	Czaja-Bulsa et al., The natural history of IgE mediated wheat allergy in children with dominant gastrointestinal symptoms, Allergy, Asthma & Clinical Immunology 2014, 10:12 (hereinafter Bulsa).
	EFSA, Opinion of the Scientific Panel on Dietetic Products, Nutrition and Allergies on a request from the Commission related to a notification from AAC on wheat-based maltodextrins pursuant to Article 6, paragraph 11 of Directive 2000/13/EC; The EFSA Journal, May (2007) 487, 1-7 (hereinafter EFSA).  
Nickel US Publication 20160088849
Cochran et al., Development of a standardized low-dose double-blind placebo-controlled challenge vehicle for the EuroPrevail project, Allergy, Vol. 67, 2012m pp. 107-113 (hereinafter Cochran); the reference was provided by Applicant in the IDS submitted 05/06/2019.	
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Odijk in view of Bulsa and EFSA in view of Nickel and further in view of Cochran. 
Regarding instant claim 1, Odijk teaches that developing and evaluating a double-blind recipe with minimum 10% of peanut. To compare the recipe with published recipes regarding blindness, taste, texture and immunoglobulin (IgE) antibody binding to peanut. The reference teaches that a recipe (I) with 10% of peanut was developed evaluated and used in DBPCFC (double-blind placebo-controlled food challenge). Note 15% peanut, 25% fat). Recipe II was compared with the only published recipe (III) (11% peanut, 7% fat) regarding taste, texture and availability of peanut. Recipe IV (12% peanut, 10% fat) was developed using the same methods (page 602, see highlighted text). Thus, recipes II, III and IV meet the limitation of the peanut amount in the non-placebo challenge formula recited in claim 1). As per recipe I, the amount disclosed in the reference meets the amount of “more than 10% since the claim recites “about 10%”. Further, the amount in recipe II also meets the peanut amount limitation in claim 2 since the claim recites “about 15%”. However, the reference teaches that only recipe II was regarded as blind by the taste panels. In the placebo recipe as well as in the active recipe, crushed oat was roasted dry together with salt to resemble roasted peanut (Table 1). In recipe II for example, the active formulation and the placebo formulation were having the same compositions except for the presence of the allergen (peanut) and the amount of crushed roasted oat and the oatmeal (see table 1, Recipe II). Note also that the placebo formulation contains no peanut which meets part of claim 2. As per instant claims 3 and 4, since the allergen is peanut, the claims are met. Regarding claim 15, the reference teaches chocolate in recipe II. Regarding claim 16, the formulation development included pure cocoa powder (page 603, left column). Regarding claim 17, recipe II contains oatmeal.  As per instant claim 18, the reference teaches cocoa powder is used (table 1). Regarding instant claim 19, the claim recites the amount of the highly colored food powder (disclosed in Odijk as cocoa), the liquid or powder flavoring and the grain component in the formulation  DBPCFC intended with said formulation. 
	Odijk did not teach using maltodextrin and cyclodextrin in the placebo formulation. 
	Bulsa teaches the natural history of IgE mediated wheat allergy in children with dominant gastrointestinal symptoms. The reference states that to perform DBPCFC the authors used mainly lyophilized food as for placebo, Bulsa teaches that they used maltodextrin in capsules or other native foods (page 2, right column). Thus, the reference teaches that maltodextrin is used in the placebo formulation. 
	In addition, EFSA teaches that five sera also showed strong IgE-binding to different native wheat protein fractions (gluten, gliadin, albumins and globulins, lipid transfer protein) in allergic patients. The authors assume that this reactivity does not reflect the in vivo potential of maltodextrin products to induce an allergic reaction in these patients (page 5, see arrow and highlighted text). Thus, the reference is relied upon for teaching that maltodextrin is not allergenic. 
	It would have been obvious to a person having ordinary skill in the art to use maltodextrin as an additive in the placebo formulations as taught by Bulsa in the placebo formulation disclosed in Odijk to avoid any reactivity produced in the subjects who received placebo because EFSA teaches that maltodextrin has no potential to induce an allergic reaction in these patients since any reaction will cause misleading result and thus affect the DBPCFC accuracy. 
	None of the references teaches the suitable amount of maltodextrin in the placebo recipe and the limitations recited in claims 7-10. 
	Nickel teaches formulations for use in food products. The food products include desserts [0036]. The reference teaches that as used in the food composition, maltodextrin is a polysaccharide comprised of Starch hydrolysates, and, as a non-limiting example of its function in food products, maltodextrin can be a source of complex carbohydrates, a hydrocolloid, a stabilizer, a carrier and a bulking agent [0048]. The reference identifies the amount of maltodextrin used in different amounts can be 0.2-5% (table 4), also from 0.10% to about 10% (claim 8). The amount of maltodextrin in Nickel overlap with the amount recited in the claims of up to about 1.5% in claim 1, the range recited in claim 2 of about 0.05% w/w to about 1.5% w/w and also the range recited in claim 5 of about 0.05 to about 1.0%. Note that Applicant requires the additive/maltodextrin only in the placebo recipe which includes no active agents as disclosed in Bulsa. This means that the placebo is just a food recipe that is very similar 
None of the references teaches the limitations of the oil and surfactant and their descriptions recited in claims 11-14. 
Cochran teaches the development of standardized double-blind placebo-controlled challenge vehicle for the EuroPrevall project. Regarding claim 11, the reference teaches that the disclosed kit includes for each allergen, a high, low allergen and a placebo matrix dessert-based formulation. The dessert-based formulation included rapeseed oil and tween 60 (a surfactant) (page 108, right column). Regarding 
As such, it would have been obvious to a person having ordinary skill in the art to adapt the active and placebo kit formulations taught by Odijk comprising the active formulation containing a high peanut allergen and containing no additive and the placebo formulation having the same composition except for the allergen; this placebo composition would have been modified by the disclosure of both Bulsa and EFSA by using an additive such as maltodextrin in the placebo to adjust the composition and adapt it to the matrix dessert-based kit formulations taught by Cochran to produce a formulation that is appealing to both adults and children while avoiding any reactivity from the placebo and thus ensure a desirable active and placebo formulations which are not having misleading allergic reactions. 
_____________________________________________________________________
Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 
Claim Rejections under 35 U.S.C. §112
	Regarding instant claim 2, Applicant argues that paragraph [0033] of the specification teaches clearly that in the high-dose allergen formulation, “substantially” no additive means that the formulation includes 0% additive. Applicant also argues that “substantially” may mean a “trace” of additive in the formulation.
“substantially” will be interpreted as 0% additive since the current claims recite a high dose allergen formulation [spec 0033]. 
Claims Rejection Under 35 U.S.C. §103
	Applicant argues that Odijk’s Recipe I served as a base recipe, which was developed into Recipe II (due to comments from a taste panel regarding 'rich taste'). Recipe IV was also developed as a low-fat recipe, containing an oat-based custard cream (OATLY) mixed with rice yoghurt (RAPSY) instead of margarine. 
Thus, the Odijk formulations are described as being a "mouldable mixture." In other words, they are 'solid,' moulded oat sweets. In contrast, the working examples of the present application disclose kits including a number of sealed pots with a powder inside and a number of sealed water containers. The powders are reconstituted with the water to a mousse-like dessert prior to being consumed. When presented as a dessert matrix, the resulting mousse-like formulations can have a technical benefit of at least one of: (1) improved palatability; (2) improved bioaccessibility of the allergen; and (3) improved reactivity of the allergen.

	Applicant argues that the presently amended claims recite that the additive, which is selected from dextrin, maltodextrin, cyclodextrin, and combinations thereof, is selected to match the rheology of the placebo formulation and non-placebo formulations.
	The arguments are not persuasive because the Office Action relies on Bulsa. The reference states that to perform DBPCFC the authors used mainly lyophilized food as for placebo, Bulsa teaches that they used maltodextrin in capsules or other native foods. Thus, the reference teaches that maltodextrin is used in the placebo formulation.
As per adjusting the rheology argued by Applicant, it is noted that the maltodextrin used by Bulsa should accrue all of its properties regardless of the intended use of the component. 
	Applicant argues that Bulsa discloses capsules of maltodextrin and colloidal silica used in a placebo for a wheat allergy food challenge. This is used as a 'filler' for a capsule i.e. a material to provide some form of substance to the otherwise empty capsule.
or other native tolerated foods” (page 2 of 7, right column). With respect to colloidal silica, the claims use an open-ended language “comprising”; thus, any additional ingredients would not exclude the reference. As per using the maltodextrin as a filler, the maltodextrin is used in native foods as required in the claims. Further, as noted supra, the maltodextrin should accrue all its properties such as adjusting the rheology of the placebo even if it is used in the reference as a filler. 
	Regarding EFSA reference, Applicant argues that the Examiner has not established that any of the components of the placebo of Odijk are wheat-based, and Odijk even uses "gluten-free" oatmeal in its recipes. The ingredients of Odijk have therefore clearly been chosen to avoid the presence of any other allergens, e.g. gluten, which could potentially cause misleading results. Therefore, one of ordinary skill in the art would not have been motivated to modify the formulations in Odijk to add an additional component, i.e. maltodextrin, to a placebo formulation already shown to be acceptable in regard to blinding, taste and texture.
	The arguments are not persuasive because the reference relied upon to show motivation for using maltodextrin in the placebo since the reference indicates that the results shown do not reflect the in vivo potential of maltodextrin products to induce an allergic reaction in the tested patients (page 5, see arrow and highlighted text). Thus, the reference is relied upon for teaching that maltodextrin is not allergenic. Therefore, as indicated in the Office Action, it would have been obvious to a person having ordinary skill in the art to use maltodextrin as an additive in the placebo formulations as 
	Applicant argues that EFSA concludes that "it is not very likely" that maltodextrins will trigger a "severe" allergic reaction in susceptible individuals. This implies that there is still a chance (albeit a slim chance) that maltodextrins will trigger a severe response. EFSA also does not provide any comments on the likelihood of maltodextrins to trigger a mild response in susceptible individuals.
	Applicant argues a disclosure that is related to the specific use of the wheat-based maltodextrin as a wheat product in evaluating wheat allergies as exemplified with coeliac disease. Thus, the evaluation shows that in most cases people who are susceptible to wheat allergy would NOT get severe allergic reactions due to using wheat-based maltodextrin. This indicates that the statement is related to people having or susceptible to wheat allergy. It is however noted that if the tested allergen is not wheat, this rare possibility is expected to fade away. Since the maltodextrin is used in a placebo for performing DBPCFC for testing peanut, thus, the combination of Bulsa and EFSA to Odijk is proper. 
	Regarding Nickel, Applicant argues that Nickel relates to dairy mixes, Odijk does not relate to dairy products. In fact, the margarine used in Recipe II is specifically "milk-free." If a person of ordinary skill in the art were to make any modifications to the gluten-free and dairy-free compositions of Odijk, the Examiner has not explained why such 
	To respond to Applicant, it is not clear why in the argument Applicant implies that Nickel teaches that maltodextrin is used ONLY for dairy products? Even if Odijk uses water, juice or any other fluid, maltodextrin will work as a polysaccharide comprised of starch hydrolysates and, as a non-limiting example of its function in food products, maltodextrin can be a source of complex carbohydrates, a hydrocolloid, a stabilizer, a carrier, and a bulking agent (see Nickel [0048]). Maltodextrin is expected to accrue all of its properties regardless which fluid it would be added to. 
	Applicant argues that while Nickel discloses maltodextrin as a useful component in a food composition, the Office Action has not provided a rational reason that a skilled artisan would incorporate such an additive into the challenge meal formulations of Odijk, Bulsa and EFSA, or that such a modification would have a reasonable chance of successfully matching the texture of placebo and non-placebo formulations.
	The arguments are not persuasive because the skilled artisan would follow the guidance of the amount of maltodextrin disclosed in Nickel because Nickel teaches clearly and literally that maltodextrin can be a source of complex carbohydrates, a hydrocolloid, a stabilizer, a carrier, and a bulking agent (see Nickel [0048]). Therefore, the artisan is capable to use maltodextrin for any of the properties disclosed in Nickel including the fact that the compound is a bulk agent and a source of carbohydrate which is not allergic as taught in EFSA. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NABILA G EBRAHIM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615